In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-1150V
                                   Filed: November 23, 2015
                                        UNPUBLISHED
*********************************
BARBARA BUDGAKE,                                  *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *       Attorneys’ Fees and Costs; Stipulation
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Lawrence Disparti, Disparti Law Group, PA, Holiday, FL, for petitioner.
Justine Walters, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

      On November 25, 2014, Barbara Budgake filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. The petition alleged that as a result of an influenza (“flu”)
vaccination on January 11, 2013, petitioner suffered a left shoulder injury. Petition at 1-
3. On June 11, 2015, a decision issued awarding compensation to petitioner based on
respondent’s Proffer.

       On November 20, 2015, petitioner filed an Amended Motion for Attorneys’ Fees
and Costs seeking an award of $9,322.75 for all attorney and paralegal fees and costs
to be payable jointly to petitioner and petitioner’s attorney, Lawrence J. Disparti. In

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
accordance with General Order #9, petitioner’s counsel represents that petitioner
incurred no out-of-pocket expenses. See General Order #9 Statement filed November
9, 2015. Respondent’s counsel indicated to the court on November 20, 2015 that
respondent has no objection to petitioner’s Amended Motion for Attorneys’ Fees and
Costs.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). Based on the reasonableness of petitioner’s request and the
lack of any objection by respondent, the undersigned GRANTS the request for approval
and payment of attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $9,322.753 as a lump sum
in the form of a check jointly payable to petitioner and petitioner’s counsel,
Lawrence J. Disparti.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2